Title: Jacques Barbeu-Dubourg: Prefaces to the Two Volumes of the Œuvres, [before 30 September 1773]
From: Barbeu-Dubourg, Jacques
To: 


For almost twenty years, since Dalibard had brought out his translations of Experiments and Observations in 1752 and 1756, Europeans with no knowledge of English had been out of touch with Franklin’s activities. During that period two more editions of the Experiments had appeared, each larger than the last, and another was in preparation; but few even among the philosophes could have had more than a vague idea of what the recent work involved. Dubourg, the avid publicist, decided to remedy this ignorance. He based his volumes on the latest edition of the Experiments, that of 1769, but added to it, along with numerous observations of his own, much new material that Franklin made available to him; about a third of the items had never before appeared in print. The translation, in consequence, revealed the American more fully than ever before, “l’étendue de ses connoissances et la Fécondité de son génie.” The effect, though impossible to measure, was considerable. Dubourg reported jubilantly at the end of the year that the two volumes were being received “avec une sorte de passion favorable,” and that they would exalt the reputation of America not only in France but throughout Europe. If what he said was true, and it probably was, the Œuvres helped to create the reputation that a few years later stood Franklin and his country in such good stead.
 


  [Before Sept. 30, 1773]
  PRÉFACE DU TRADUCTEUR

Au milieu des Sauvages de l’Amérique il s’éleva presque subitement, sur la fin du siecle dernier, une Ville dont l’enceinte n’est pas encore circonscrite, et qui ne cesse de s’étendre de jour en jour suivant les alignemens qui lui furent premiérement tracés.
Son nom est Philadelphie, et l’amour fraternel est son unique loi fondamentale; ses portes sont toujours ouvertes à tout le monde; et quoique son Fondateur en ait formellement exclus deux sortes d’hommes, l’athée et le fainéant, il semble que cette exclusion même n’ait été que comminatoire; car s’il existoit un athée dans le reste de l’univers, il se convertiroit en entrant dans une ville où tout est si bien; et s’il y naissoit un paresseux, ayant incessamment sous les yeux trois aimables soeurs, la richesse, la science et la vertu, qui sont les filles du travail, il prendroit bientôt de l’amour pour elles, et tâcheroit de les obtenir de leur pere.
Les Trembleurs (ou Quakers) persécutés en Angleterre, s’étant réfugiés en Amérique sous la conduit de Guillaume Pen, y fonderent cette colonie. C’étoient des hommes d’une trempe fort singuliere. L’espece d’enthousiasme, qu’un nommé Fox leur avoit communiqué, n’avoit pour objet que les vertus morales, sans aucun dogme métaphysique. Ils s’excitoient au tremblement pour consulter le Seigneur sur tout ce qu’ils vouloient entreprendre; et après avoir médité sur leurs devoirs dans le plus profond recueillement, prenant leurs lumieres naturelles pour des révélations extraordinaires, ils se croyoient tous autant de prophetes et de prophetesses. Ainsi Pen crut que le ciel lui avoit inspiré d’acheter et de payer de deux côtés (du Roi d’Angleterre, et des Sauvages) le terrein désert où il vouloit bâtir sa Ville, afin que son établissement fût béni de Dieu et des hommes. Ces Trembleurs, depuis quelques années, ont beaucoup rabattu de leur enthousiasme, mais ils ont précieusement conservé leurs maximes et leurs usages; chacun présente lui-même son propre hommage à la Divinité; les femmes mêmes sont admises à prêcher parmi les hommes; tous sont réputés Prêtres et Prêtresses; tous s’appellent freres et soeurs, et se traitent constamment comme tels. …
<Montesquieu called Penn a true Lycurgus, and the learned authors of the Encylopédié have repeated this untenable comparison. Judge trees by their fruit: Lycurgus formed a destructive people, who were subject to a thousand privations, never grew in number and never, in six centuries, produced a scholar or an artist of note; Penn formed a lovable people, who enjoy the good things of life, have increased a hundred fold in less than a hundred years, and combine respect for the arts and a keen interest in science with the greatest simplicity of manners.>
En 1746, époque mémorable dans l’histoire de la Physique par la fameuse expérience de Leyde, feu M. Collinson, de la Société royale de Londres, envoya en présent à ses bons amis de Philadelphie, un tube électrique, avec des instructions sur la maniere de s’en servir, ne doutant pas qu’ils n’en fissent un très bon usage. Ce tube, qui fut heureusement remis à M. Franklin, l’occupa tout entier pendant quelques mois, après quoi il crut devoir rendre compte à M. Collinson de ses expériences et de ses réflexions sur cette matiere.
Quoique ses Lettres ne fussent pas originairement destinées à voir le jour, elles furent bientôt publiées en Anglois et traduites en François. Elles parurent aussi neuves et aussi intéressantes à Paris et à Londres qu’en Pensylvanie, et commencerent à faire connoître à l’Europe ce Philosophe Américain qui, du premier vol, déployant ses ailes sans effort, s’étoit élevé à une hauteur dont nos plus célebres Physiciens demeurerent tout étonnés.
La réputation de M. Franklin s’est toujours soutenue, toujours accrue depuis. Sans composer aucun traité en forme, son génie s’est exercé successivement sur quantité de sujets divers; et à mesure que l’occasion s’en est présentée, il a fait part de ses découvertes à ses amis dans des Lettres familieres, où il leur propose du ton le plus modeste les idées les plus lumineuses.
Ces divers morceaux, après avoir été imprimés et réimprimés séparément, ont été réunis en un Volume in-4º. publié à Londres, où l’on en prépare encore actuellement une édition nouvelle. Mon attachement pour l’Auteur m’en a fait entreprendre la traduction, et son amitié pour moi l’a engagé à tirer de son portefeuille quelques morceaux qui n’avoient point encore paru, pour enrichir l’édition Françoise. Puissé-je me flatter que le Public ne trouvera pas trop discordantes quelques petites réflexions que j’ai pris la liberté d’y inserer, tantôt au commencement, et tantôt à la fin de divers articles.
Ce qui me fait espérer que l’on aura quelqu’indulgence pour moi, c’est qu’on verra que les petites lettres, que j’ai eu occasion d’écrire à M. Franklin pendant le cours de cette édition, m’ont attiré des réponses qui ne le cedent au reste de l’ouvrage ni pour l’agrément, ni pour l’utilité.
Dans l’édition Angloise, les différentes matieres sont mêlées ensemble presque sans ordre; et le volume de celle-ci étant grossi de plus d’un tiers, cette espece de confusion en auroit été d’autant plus désagréable. J’ai donc cru devoir présenter séparément tout ce qui a rapport à l’Electricité; et ranger le reste ensuite, non seulement par ordre de matieres, mais encore, autant qu’il m’a été possible, dans l’ordre des dates. Ces deux Parties s’étant trouvées à peu près égales, et ayant très-peu de rapport entre elles, les amis de l’Auteur et les miens m’ont conseillé de les partager en deux Tomes, que diverses personnes aimeront mieux avoir séparément, et que les autres pourront faire relier en un seul volume.
On a placé tout au commencement le portrait de l’Auteur, et à la fin de chaque Tome les figures relatives aux objets qui y font traités.
  Une chose qui paroîtra presqu’incroyable, quoique très vraie, c’est que M. Franklin, toujours occupé d’une multitude d’affaires graves, tant publiques que particulieres, n’a jamais fait de la Physique que son délassement; connoissant aussi peu les heures perdues, que beaucoup de gens ici ne connoissent l’emploi du tems. Né avec un esprit solide, et élevé au milieu des Quakers, il a su n’en point prendre les singularités, mais où auroit-il pris des gôuts frivoles? Dévoué sans relâche au service de sa Patrie, il a été constamment chéri et révéré de ses Concitoyens, l’ame de leurs conseils au-dedans, et chargé de leurs intérêts au-dehors; présent, absent, il a toujours rempli leurs voeux, et réciproquement il a toujours sû leur inspirer tout ce qu’il a voulu pour leur bien commun. Les sciences utiles ont fait à Philadelphie, sous son influence, des progrès d’une rapidité presque sans exemple; et la Société Philosophique qui s’y est formée, à laquelle toutes les Colonies voisines ont pris part, et qui l’a choisi pour Président, a donné dès la fin de sa seconde année un volume de Mémoires, où l’on voit avec admiration un si parfait accord du savoir le plus éminent avec la vertu la plus pure, qu’on trouveroit difficilement dans l’ancien monde quelque chose de comparable à ce début du monde nouveau.

  
DISCOURS PRÉLIMINAIRE DU TRADUCTEUR
Ceux qui ne voyent qu’un Electricien dans M. Franklin, ne le connoissent pas à moitié. La multitude d’objets divers que comprend cette seconde Partie de ses Œuvres montre l’étendue de ses connoissances et la fécondité de son génie.
Il commence par un morceau de physique générale dans un goût tout-à-fait neuf, à mon avis. L’explication qu’il y donne de divers météores, des vents alisés, des orages, des trombes, et autres grands phénomenes de la nature, est d’une simplicité, et en même-tems d’une force de dialectique qui enchante. N’ayant pu emprunter de l’expérience qu’un premier point d’appui assez mobile, il s’élance rapidement de-là dans les régions aëriennes jusqu’à une hauteur prodigieuse, sans qu’on perde un seul moment de vue la direction du fil à l’aide duquel il s’y est élevé. Trois ou quatre savans Américains, en lui rendant toute la justice qui lui étoit due, ont cru appercevoir quelques points défectueux dans cette brillante hypothese; mais un Dominicain, qui se croit obligé de s’éloigner en quelque chose des opinions du Docteur Angélique, ne le combat pas avec plus d’égards et de défiance de lui-même, que ces MM. n’en ont montré en attaquant M. Franklin. Quelquesuns cependant ramassent tant de forces, et les déployent avec tant d’art, que le commun des Lecteurs a de la peine à prévoir de quel côté penchera la victoire; mais notre Auteur paroît l’emporter enfin.
J’ai cru devoir placer ce morceau le premier, à raison de son étendue et de son importance; je serai désormais plus fidele à l’ordre des tems.
Le plus ancien des ouvrages imprimés de M. Franklin, qui fut publié à Philadelphie en 1745, nous rappelle à nos propres foyers, pour nous apprendre à nous chauffer mieux et avec plus d’œconomie. Il a médité de nouveau sur la même matiere, et nous promet encore une nouvelle construction de cheminée.
De la physique, M. Franklin passe tout-à-coup à des réflexions politiques sur la population. Les Princes, qu’Homere appelloit les pasteurs des peuples, devroient faire leur plus sérieuse étude de cet objet, et ne sauroient en puiser la connoissance dans une source plus pure.
L’Inoculation de la petite vérole fournit la matiere des deux lettres suivantes; mais M. Franklin se contente de marquer l’intérêt qu’il y prend, en excitant ses correspondans à la traiter d’une maniere qui réponde à son importance.
Dans le morceau qui suit, il se réduit également à présenter au public les conjectures plausibles d’un de ses amis sur la lumiere que rend l’eau de la mer dans certaines circonstances.

Mais on retrouve bientôt M. Franklin tout entier dans ses résponses au Gouverneur de la Nouvelle Angleterre, au sujet des changemens qu’on se proposoit de faire dans l’administration des Colonies de l’Amerique. On y verra, sans doute, avec plaisir une prévoyance singuliere, et une annonce quasi prophétique des événemens futurs, fondée sur la plus profonde connoissance tant des vrais rapports des intérêts de l’un et de l’autre pays, que de la disposition des esprits, qui avoit été représentée sous un faux jour au Parlement d’Angleterre.
L’espece de bonhommie avec laquelle M. Franklin débite ensuite d’excellentes leçons œconomiques, ne paroitra peut-être pas aussi agréable ici que dans sa patrie, où ce petit sermon a fait sur les esprits de tout un peuple une impression dont il y a peu d’exemples dans l’histoire ancienne.
Retournant de-là à la physique, à l’occasion des nouvelles expériences de quelques Chymistes sur le froid produit par l’évaporation des liqueurs, M. Franklin propose des conjectures très-ingénieuses, tendantes à établir une nouvelle théorie des conducteurs du feu ordinaire; et il en déduit immédiatement nonseulement l’explication peu commune de quantité de faits trèscommuns, mais encore une bonne observation de pratique sur le remede le plus approprié à la brûlure et aux douleurs inflammatoires.
Les réflexions sur les différentes couches de terre sont d’une belle ame: celles qui suivent sur la salure originaire de la mer montrent une heureuse sagacité d’esprit; et celles qui concernent l’utilité qu’on peut retirer des cheminées pendant l’été, font également honneur à l’esprit et au coeur de M. Franklin.
On sera peut-être étonné de se trouver redevable d’un nouvel instrument de musique à notre Philosophe. Cet instrument ne paroît pas fait pour produire beaucoup d’effet dans un orchestre, mais on assure qu’il porte au coeur des accens si touchans qu’il semble étonnant que les virtuoses dont Paris abonde, ne lui ayent pas fait jusqu’ici plus d’accueil. D’un autre côté, je crains que nos Musiciens ne soient pas contens de la façon dont il parle des compositions de la musique moderne, quoique sa critique paroisse assaisonnée d’un véritable sel attique.
Dans la lettre sur la propagation du son, M. Franklin est conduit à des vues neuves par des observations fines. Dans la suivante, il proteste ingénuement de son ignorance sur la cause de certaines ondulations qu’il a peut-être observées le premier, quoiqu’une infinité de gens en ayent habituellement de semblables sous leurs yeux.
Ses remarques sur la profondeur des canaux navigables, et ses petites expériences à ce sujet, peuvent servir à mettre quelques Physiciens sur la voie pour déterminer avec précision le juste point de leur excavation.
M. Franklin donne ensuite de bons avis à un ami, en l’exhortant à apprendre à nager, et raconte avec grace comment il traversa un vaste étang en nageant à voile.
Mais que dirai-je de ses quarrés et cercles magiques? Je crains que beaucoup de personnes ne s’en amusent point du tout, et que d’autres ne s’en amusent trop.
A l’égard de sa correspondance avec Mlle. Stevenson, je suis persuadé que beaucoup de peres de families desireroient un semblable Mentor à leurs filles. Sans avoir l’honneur de connoître personnellement cette petit Philosophe, j’ai par devers moi des preuves non équivoques des progrès qu’elle a faits sous un si grand Maître. Mais il suffit de lire les dissertations que M. Franklin lui adresse, soit au sujet des marées remarquables dans certaines rivieres, soit au sujet des moyens de se désaltérer avec l’eau de la mer, soit au sujet de l’évaporation de l’eau de quelques rivieres qui ne portent pas leur tribut à l’océan, comme on l’imagine communément, soit enfin sur la différence des couleurs par rapport à la chaleur, sans compter ce qu’il lui promet encore pour déterminer exactement la véritable cause des rhumes; pour juger de l’intelligence et du goût qui lui attiroient de telles lettres.
Ce que M. Franklin a daigné m’adresser au sujet de son bain d’air, et de l’abondante transpiration des corps nuds, ne peut que faire beaucoup regretter la perte du jeune Médecin qu’il avoit engagé à entreprendre une suite d’expériences à ce sujet, qui auroient pû devenir infiniment intéressantes. Il n’est pas douteux que MM. Pringle et Huck ne fussent très en état d’y suppléer, s’ils vouloient en prendre la peine, et on seroit fondé à l’espérer de leur zele pour le bien de l’humanité, si l’on ne connoissoit en même-tems la grandeur et l’importance de leurs occupations.
J’avoue que, dans ce que dit M. Franklin des qualités tant corporelles que spirituelles des peuples de l’Amérique, il n’y a presque rien qui n’eût déjà été dit; mais comment, et par qui, et dans combien de contes absurdes ce peu de faits vraiment intéressants n’étoient-ils pas en quelque sorte noyés?
Quelques Lecteurs trouveront peut-être un peu forte la maniere dont s’exprime M. Franklin par rapport au Parlement d’Angleterre, au sujet des dissentions qui se sont élevées entre la Métropole et les Colonies; mais il est à considérer qu’il est le Ministre accrédité de ces Colonies pour défendre leurs droits à la Cour Britannique; et l’on a vu ici, il y a environ trois ans, dans les Ephémérides du Citoyen, puis dans un brochure séparée, la traduction des réponses pleines de vigueur qu’il avoit faites un jour dans le Parlement, et qui avoient été imprimées immédiatement à Londres.
Si je n’avois pas craint qu’on ne pût m’imputer d’engager quelques personnes dans un double emploi, et de grossir inutilement ce volume, j’aurois été tenté d’y insérer, 1°. ces mêmes réponses au Parlement; 2°. un certain extrait du London-Chronikle, qui est écrit du ton le plus fin et le plus agréable, et dont on a déja la traduction à la suite des Lettres d’un Fermier de Pensylvanie; 3°. enfin un petit préambule exquis, fourni par notre Auteur, pour mettre à la tête du beau projet du Colonel d’Alrimple, inséré dans un des Journaux d’Agriculture de l’année derniere. On auroit eu ainsi le recueil de toutes les Œuvres connues de M. Franklin.
Mais il n’est pas tems de songer à former un corps complet des œuvres d’un auteur vivant, sain de corps et d’esprit, et travaillant journellement, peut-être avec plus d’ardeur que jamais. M. Franklin est dans son automne, et c’est la saison des fruits.
Sa Patrie le rappelle; elle a des droits sur lui, mais ce ne sont pas des droits exclusifs; toute la terre est la patrie du vrai Philosophe, et il y eut peut-être moins de vraie philosophie dans l’ancien portique d’Athenes, que dans le nouveau portique de Philadelphie.

